773 N.W.2d 265 (2009)
Betty SIMON and Bobby Simon, Sr., Plaintiffs-Appellants,
v.
Kim WIDRIG, C.R.N.A., Pastor A. Aperocho, Jr., M.D., Lifecare Anesthesiologists, P.C., and Hillsdale Community Health Center, Defendants-Appellees.
Docket No. 137161. COA No. 277070.
Supreme Court of Michigan.
October 21, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's March 18, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, C.J. and MICHAEL F. CAVANAGH, J., would grant reconsideration.